EXHIBIT 10_11

EXTREME NETWORKS, INC.

EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN

Adopted February 8, 2006

1. ESTABLISHMENT AND PURPOSE

1.1 Establishment. The Extreme Networks, Inc. Retention and Severance Plan (the
“Plan”) is hereby established by the Board of Directors of Extreme Networks,
Inc., effective February 8, 2006 (the “Effective Date”).

1.2 Purpose. The Company draws upon the knowledge, experience and advice of its
Executive Officers and Vice Presidents in order to manage its business for the
benefit of the Company’s stockholders. Due to the widespread awareness of the
possibility of mergers, acquisitions and other strategic alliances in the
Company’s industry, the topic of compensation and other employee benefits in the
event of a Change in Control is an issue in competitive recruitment and
retention efforts. The Committee recognizes that the possibility or pending
occurrence of a Change in Control could lead to uncertainty regarding the
consequences of such an event and could adversely affect the Company’s ability
to attract, retain and motivate its Executive Officers and Vice Presidents. The
Committee has therefore determined that it is in the best interests of the
Company and its stockholders to provide for the continued dedication of its
Executive Officers and Vice Presidents notwithstanding the possibility or
occurrence of a Change in Control by establishing this Plan to provide
designated Executive Officers and Vice Presidents with enhanced financial
security in the event of a Change in Control. The purpose of this Plan is to
provide its Participants with specified compensation and benefits in the event
of termination of employment under circumstances specified herein upon or
following a Change in Control.

2. DEFINITIONS AND CONSTRUCTION

2.1 Definitions. Whenever used in this Plan, the following terms shall have the
meanings set forth below:

(a) “Annual Bonus” means an amount equal to the aggregate of all annual
incentive bonuses that would be earned by the Participant at the targeted annual
rate (determined as if 100% of all applicable performance goals are met) under
the terms of the programs, plans or agreements providing for such bonuses in
which the Participant was participating for the fiscal year of the Participant’s
Termination Upon a Change in Control. For this purpose, annual incentive bonuses
shall not include signing bonuses or other nonrecurring cash incentive awards.

(b) “Base Salary Rate” means the greater of (1) the Participant’s monthly base
salary rate in effect immediately prior to the Participant’s Termination Upon a
Change in Control or (2) the Participant’s monthly base salary rate in effect
immediately prior to the applicable Change in Control. For this purpose, base
salary does not include any bonuses, commissions, fringe benefits, car
allowances, other irregular payments or any other compensation except base
salary.

 

-1-



--------------------------------------------------------------------------------

(c) “Benefit Period” means (1) with respect to a Participant who is an Executive
Officer, a period of twelve (12) months, and (2) with respect to a Participant
who is a Vice President, a period of six (6) months.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means the occurrence of any of the following: (1) the Participant’s
theft, dishonesty, misconduct, breach of fiduciary duty for personal profit, or
falsification of any documents or records of the Company Group; (2) the
Participant’s material failure to abide by the code of conduct or other policies
(including, without limitation, policies relating to confidentiality and
reasonable workplace conduct) of any member of the Company Group; (3) misconduct
by the Participant within the scope of Section 304 of the Sarbanes-Oxley Act of
2002 as a result of which of the Company is required to prepare an accounting
restatement; (4) the Participant’s unauthorized use, misappropriation,
destruction or diversion of any tangible or intangible asset or corporate
opportunity of a member of the Company Group (including, without limitation, the
Participant’s improper use or disclosure of the confidential or proprietary
information of a member of the Company Group); (5) any intentional act by the
Participant which has a material detrimental effect on reputation or business of
a member of the Company Group; (6) the Participant’s repeated failure or
inability to perform any reasonable assigned duties after written notice from a
member of the Company Group of, and a reasonable opportunity to cure, such
failure or inability; (7) any material breach by the Participant of any
employment, non-disclosure, non-competition, non-solicitation or other similar
agreement between the Participant and a member of the Company Group, which
breach is not cured pursuant to the terms of such agreement; or (8) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs the Participant’s ability to perform his or her
duties with a member of the Company Group.

(f) “Change in Control” means the occurrence of any of the following:

(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then-outstanding securities
entitled to vote generally in the election of directors;

(2) the Company is party to a merger or consolidation which results in the
holders of the voting securities of the Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such merger or consolidation;

 

-2-



--------------------------------------------------------------------------------

(3) the sale or disposition of all or substantially all of the Company’s assets
or consummation of any transaction having similar effect (other than a sale or
disposition to one or more subsidiaries of the Company); or

(4) a change in the composition of the Board within any twelve (12) month period
as a result of which fewer than a majority of the directors are Incumbent
Directors;

provided; however, that to the extent that any amount constituting nonqualified
deferred compensation subject to Section 409A of the Code would become payable
under this Plan by reason of a Change in Control, such amount shall become
payable only if the event constituting a Change in Control would also constitute
a change in ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Section 409A of the Code.

(g) “Change in Control Period” means a period commencing upon the date of the
consummation of a Change in Control and ending on the date occurring twelve
(12) months thereafter.

(h) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto and any applicable regulations (including proposed or temporary
regulations) and other Internal Revenue Service guidance promulgated thereunder.

(i) “Committee” means the Compensation Committee of the Board.

(j) “Company” means Extreme Networks, Inc., a Delaware corporation, and,
following a Change in Control, a Successor that agrees to assume all of the
terms and provisions of this Plan or a Successor which otherwise becomes bound
by operation of law to this Plan.

(k) “Company Group” means the group consisting of the Company and each present
or future parent and subsidiary corporation or other business entity thereof.

(l) “Disability” means a Participant’s permanent and total disability within the
meaning of Section 22(e)(3) of the Code.

(m) “Executive Officer” means an individual who, immediately prior to the
consummation of a Change in Control, serves as an executive officer of the
Company appointed by the Board.

(n) “Equity Award” means any Option, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units or other stock-based compensation award.

(o) “Good Reason” means the occurrence during a Change in Control Period of any
of the following conditions without the Participant’s informed written consent,
which condition(s) remain(s) in effect twenty (20) days after written notice to
the Company from the Participant of such condition(s):

 

-3-



--------------------------------------------------------------------------------

(1) a material, adverse change in the Participant’s position, duties,
substantive functional responsibilities or reporting relationships, causing the
Participant’s position to be of materially lesser rank or responsibility within
the Company or an equivalent business unit of its parent as measured by the
position occupied by the Participant immediately prior to the Change in Control;
or

(2) a decrease in the Participant’s base salary rate or a decrease in the
Participant’s target bonus amount (subject to applicable performance
requirements with respect to the actual amount of bonus compensation earned by
the Participant); or

(3) any failure by the Company Group to (i) continue to provide the Participant
with the opportunity to participate, on terms no less favorable than those in
effect for the benefit of any employee group which customarily includes a person
holding the employment position or a comparable position with the Company Group
then held by the Participant, in any benefit or compensation plans and programs,
including, but not limited to, the Company Group’s life, disability, health,
dental, medical, savings, profit sharing, stock purchase and retirement plans,
if any, in which the Participant was participating immediately prior to the
Change in Control, or their equivalent, or (ii) provide the Participant with all
other fringe benefits (or their equivalent) from time to time in effect for the
benefit of any employee group which customarily includes a person holding the
employment position or a comparable position with the Company Group then held by
the Participant; or

(4) the relocation of the Participant’s work place for the Company Group to a
location that increases the regular commute distance between the Participant’s
residence and work place by more than thirty (30) miles (one-way), or, following
the consummation of a Change in Control, the imposition of business travel
requirements substantially more demanding of the Participant than such travel
requirements existing immediately prior to the Change in Control; or

(5) any material breach of this Plan by the Company Group with respect to the
Participant.

The existence of Good Reason shall not be affected by the Participant’s
temporary incapacity due to physical or mental illness not constituting a
Disability. The Participant’s continued employment for a period not exceeding
sixty (60) days following the occurrence of any condition constituting Good
Reason shall not constitute consent to, or a waiver of rights with respect to,
such condition. For the purposes of any determination regarding the existence of
Good Reason, any claim by the Participant that Good Reason exists shall be
presumed to be correct unless the Company establishes to the Board that Good
Reason does not exist, and the Board, acting in good faith, affirms such
determination by a vote of not less than two-thirds of its entire membership
(excluding the Participant if the Participant is a member of the Board).

(p) “Incumbent Director” means a director who either (1) is a member of the
Board as of the Effective Date, or (2) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination, but (3) was not elected or
nominated in connection with an actual or threatened proxy contest relating to
the election of directors of the Company.

 

-4-



--------------------------------------------------------------------------------

(q) “Option” means any option to purchase shares of the capital stock of the
Company or of any other member of the Company Group granted to a Participant by
the Company or any other Company Group member, whether granted before or after a
Change in Control.

(r) “Participant” means each Executive Officer and each Vice President
designated by the Committee to participate in the Plan, provided such individual
has executed a Participation Agreement.

(s) “Participation Agreement” means an Agreement to Participate in the Extreme
Networks, Inc. Executive Change in Control Severance Plan in the form attached
hereto as Exhibit A or in such other form as the Committee may approve from time
to time; provided, however, that, after a Participation Agreement has been
entered into between a Participant and the Company, it may be modified only by a
supplemental written agreement executed by both the Participant and the Company.
The terms of such forms of Participation Agreement need not be identical with
respect to each Participant. For example, a Participation Agreement may limit
the duration of a Participant’s participation in the Plan or may modify the
definition of “Change in Control” with respect to a Participant.

(t) “Prior Year Bonus” means the aggregate of all bonuses earned by the
Participant (whether or not actually paid) under the terms of the programs,
plans or agreements providing for such bonuses for the fiscal year of the
Company immediately preceding the fiscal year of the Participant’s termination
of employment.

(u) “Release” means a general release of all known and unknown claims against
the Company and its affiliates and their stockholders, directors, officers,
employees, agents, successors and assigns substantially in the form attached
hereto as Exhibit B (“General Release of Claims [Age 40 and over]” or Exhibit C
(“General Release of Claims [Under age 40]”), whichever is applicable to the
Participant, with any modifications thereto determined by legal counsel to the
Company to be necessary or advisable to comply with applicable law or to
accomplish the intent of Section 8 (Exclusive Remedy) hereof.

(v) “Restricted Stock” means any compensatory award of shares of the capital
stock of the Company or of any other member of the Company Group granted to a
Participant by the Company or any other Company Group member or acquired upon
the exercise of an Option, whether such shares are granted or acquired before or
after a Change in Control, including any shares issued in exchange for any such
shares by a Successor or any other member of the Company Group.

(w) “Restricted Stock Units” mean any compensatory award of rights to receive
shares of the capital stock or cash in an amount measured by the value of shares
of the capital stock of the Company or of any other member of the Company Group
at one or more specified future times or upon the satisfaction of one or more
specified conditions granted to a Participant by the Company or any other
Company Group member, whether such awards are granted before or after a Change
in Control, including any such awards granted in exchange for such awards by a
Successor or any other member of the Company Group.

 

-5-



--------------------------------------------------------------------------------

(x) “Separation from Service” means a separation from service as defined in
Section 409A of the Code.

(y) “Specified Employee” means a specified employee as defined in Section 409A
of the Code.

(z) “Stock Appreciation Right” means any award consisting of the right to
receive payment, for each share of the capital stock of the Company or of any
other member of the Company Group subject to such award, of an amount equal to
the excess, if any, of the fair market value of such share on the date of
exercise of the award over the exercise price for such share granted to a
Participant by the Company or any other Company Group member, whether such
awards are granted before or after a Change in Control, including any such
awards granted in exchange for such awards by a Successor or any other member of
the Company Group.

(aa) “Successor” means any successor in interest to substantially all of the
business and/or assets of the Company.

(bb) “Termination Upon a Change in Control” means the occurrence of any of the
following events:

(1) termination by the Company Group of the Participant’s employment for any
reason other than Cause during the Change in Control Period; or

(2) the Participant’s resignation for Good Reason from employment with the
Company Group during the Change in Control Period, provided that such
resignation occurs within sixty (60) days following the occurrence of the
condition constituting Good Reason;

provided, however, that Termination Upon a Change in Control shall not include
any termination of the Participant’s employment which is (i) for Cause, (ii) a
result of the Participant’s death or Disability, or (iii) a result of the
Participant’s voluntary termination of employment other than for Good Reason.

(cc) “Vice President” means an individual who, immediately prior to the
consummation of a Change in Control, serves as vice president of the Company
other than a vice president who has been designated by the Board as an Executive
Officer.

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

3. ELIGIBILITY AND PARTICIPATION

The Board or Committee shall designate those Executive Officers and Vice
Presidents who shall be eligible to become Participants in the Plan. To become a
Participant, an Executive Officer or Vice President so designated by the
Committee must execute a Participation Agreement.

 

-6-



--------------------------------------------------------------------------------

4. TREATMENT OF EQUITY AWARDS UPON A CHANGE IN CONTROL

4.1 Options and Stock Appreciation Rights – Not Assumed or Substituted.
Notwithstanding any provision to the contrary contained in any agreement
evidencing an Option or Stock Appreciation Right granted to a Participant, in
the event of a Change in Control in which the surviving, continuing, successor,
or purchasing corporation or other business entity or parent thereof, as the
case may be (the “Acquiror”), does not assume or continue the Company’s rights
and obligations under any of the then-outstanding Options or Stock Appreciation
Rights held by the Participant or substitute for any such awards substantially
equivalent options or stock appreciation rights, as the case may be, for the
Acquiror’s stock, then the vesting, exercisability and settlement of each such
award which is not assumed, continued or substituted for shall be accelerated in
full effective immediately prior to but conditioned upon the consummation of the
Change in Control. For purposes of this Section 4, an Option or Stock
Appreciation Right shall be deemed assumed if, and only if, following the Change
in Control, the Option or Stock Appreciation Right, as the case may be, confers
the right to receive, subject to the terms and conditions of the stock plan and
award agreement pursuant to which such award was granted which are not
inconsistent with this Section, for each share of stock of the Company subject
to such award immediately prior to the consummation of the Change in Control
(and not previously issued in settlement of such award), stock of the Acquiror
having a fair market value equal to the fair market value of the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of stock of the Company on the effective date of the
Change in Control was entitled, such fair market values being determined as of
the date of the Change in Control.

4.2 Options and Stock Appreciation Rights – Assumed or Substituted.
Notwithstanding any provision to the contrary contained in any agreement
evidencing an Option or Stock Appreciation Right granted to a Participant, in
the event of a Change in Control in which the Acquiror assumes or continues the
Company’s rights and obligations under any of the then-outstanding Options or
Stock Appreciation Rights held by the Participant or substitutes for any such
awards substantially equivalent options or stock appreciation rights, as the
case may be, for the Acquiror’s stock, then the vesting, exercisability and
settlement of each such award which is assumed, continued or substituted for
shall be determined as follows:

(a) As of the effective date of the Change in Control, the number of shares
subject to such award treated as vested and exercisable pursuant to such award
shall be equal to the sum of (i) the number of shares vested and exercisable
determined in accordance with the schedule set forth in the agreement or
certificate evidencing such award and (ii) a number of shares equal to fifty
percent (50%) of the difference between the total number of shares subject to
the award and the number of vested shares subject to the award, rounded down to
the nearest whole number.

(b) After the effective date of the Change in Control, the remaining unvested
shares subject to such award shall, subject to the Participant’s continued
service with the Company Group except as otherwise provided by this Plan, vest
and become exercisable in

 

-7-



--------------------------------------------------------------------------------

equal monthly installments over a period beginning on the effective date of the
Change in Control which is equal to one-half of the then remaining vesting
period determined in accordance with the agreement applicable to such award as
in effect immediately prior to the Change in Control.

4.3 Other Equity Awards. Except as set forth in Sections 4.1 and 4.2 above and
notwithstanding any provision to the contrary contained in any agreement
evidencing an Equity Award held by a Participant, the vesting, exercisability
and settlement of each of the Participant’s outstanding Equity Awards shall be
accelerated in full effective immediately prior to the consummation of a Change
in Control, provided that the Participant remains an employee or other service
provider with the Company Group immediately prior to the Change in Control.

5. TERMINATION UPON A CHANGE IN CONTROL

In the event of a Participant’s Termination Upon a Change in Control, the
Participant shall be entitled to receive the compensation and benefits described
in this Section 5. The provision, time and manner of payment or distribution of
all such compensation and benefits shall be subject to, limited by and construed
in accordance with the requirements of Section 409A of the Code, to the extent
applicable, including any delay in payments after a Termination Upon a Change in
Control of a Specified Employee required by Section 409A.

5.1 Accrued Obligations. The Participant shall be entitled to receive:

(a) all salary, commissions and accrued but unused vacation earned through the
date of the Participant’s termination of employment;

(b) payment within ten (10) business days following the Participant’s
termination of employment of any Prior Year Bonus or portion thereof which the
Committee determines has been earned by the Participant as of the date of the
Participant’s termination of employment under the terms of the programs, plans
or agreements providing for such bonus, but which remains unpaid as of such
date;

(c) reimbursement within ten (10) business days of submission of proper expense
reports of all expenses reasonably and necessarily incurred by the Participant
in connection with the business of the Company Group prior to his or her
termination of employment; and

(d) the benefits, if any, under any Company Group retirement plan, nonqualified
deferred compensation plan, stock purchase or other stock-based compensation
plan or agreement (other than any such plan or agreement pertaining to Equity
Awards whose treatment is prescribed by Section 5.2(c) below), health benefits
plan or other Company Group benefit plan to which the Participant may be
entitled pursuant to the terms of such plans or agreements.

5.2 Severance Benefits. Provided that the Participant executes and does not
revoke the Release applicable to such Participant at or following the time of
the Participant’s Termination Upon a Change in Control, the Participant shall be
entitled to receive the following severance payments and benefits:

 

-8-



--------------------------------------------------------------------------------

(a) Salary and Bonus. Within ten (10) business days following the last to occur
of (i) the Participant’s termination of employment; (ii) the last day on which
the Participant may revoke the Release in accordance with its terms; or (iii) if
the Participant is a Specified Employee, six months after the date of the
Participant’s Separation from Service, the Company shall pay to the Participant
in a lump sum cash payment an amount equal to the sum of (1) the Participant’s
Base Salary Rate multiplied by the number of months in the Benefit Period
applicable to the Participant and (2) the Participant’s Annual Bonus multiplied
by a ratio, the numerator of which is the number of months in the Benefit Period
applicable to the Participant and the denominator of which is twelve (12).

(b) Health Insurance Benefits. For the period commencing immediately following
the Participant’s termination of employment and continuing for the duration of
the Benefit Period applicable to the Participant, the Company shall arrange to
provide the Participant and his or her dependents with health insurance benefits
(including medical, dental and vision) substantially similar to those provided
to the Participant and his or her dependents immediately prior to the date of
such termination of employment (without giving effect to any reduction in such
benefits constituting Good Reason). Such benefits shall be provided to the
Participant at the same premium cost to the Participant and at the same coverage
level as in effect as of the Participant’s termination of employment (without
giving effect to any reduction in such benefits constituting Good Reason);
provided, however, that the Participant shall be subject to any change in the
premium cost and/or level of coverage applicable generally to all employees
holding the position or comparable position with the Company which the
Participant held immediately prior to the Change in Control. The Company may
satisfy its obligation to provide a continuation of health insurance benefits by
paying that portion of the Participant’s premiums required under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) that exceed the amount
of premiums that the Participant would have been required to pay for continuing
coverage had he or she continued in employment. If the Company is not reasonably
able to continue such coverage under the Company’s benefit plans, the Company
shall provide substantially equivalent coverage under other sources or will
reimburse the Participant for premiums (in excess of the Participant’s premium
cost described above) incurred by the Participant to obtain his or her own such
substantially equivalent coverage. If the Participant becomes eligible to
receive such coverage under another employer’s benefit plans during the
applicable Benefit Period, the Participant shall report such eligibility to the
Company, and the Company’s obligations under this Section 5.2(b) shall be
secondary to the coverage provided by such other employer’s plans. For the
balance of any period in excess of the applicable Benefit Period during which
the Participant is entitled to continuation coverage under COBRA, the
Participant shall be entitled to maintain coverage for himself or herself and
the Participant’s eligible dependents at the Participant’s own expense.

(c) Acceleration of Vesting of Equity Awards. Notwithstanding any provision to
the contrary contained in any agreement evidencing an Equity Award granted to a
Participant, the vesting, exercisability and settlement of each of the
Participant’s outstanding Equity Awards shall be accelerated in full effective
as of the date of the Participant’s termination of employment so that each
Equity Award held by the Participant shall be immediately exercisable and fully
vested (and, in the case of Restricted Stock Units, shall be settled in full),
as of the date of the Participant’s termination of employment.

 

-9-



--------------------------------------------------------------------------------

5.3 Indemnification; Insurance.

(a) In addition to any rights a Participant may have under any indemnification
agreement previously entered into between the Company and such Participant (a
“Prior Indemnity Agreement”), from and after the date of the Participant’s
termination of employment, the Company shall indemnify and hold harmless the
Participant against any costs or expenses (including attorneys’ fees),
judgments, fines, losses, claims, damages or liabilities incurred in connection
with any claim, action, suit, proceeding or investigation, whether civil,
criminal, administrative or investigative, by reason of the fact that the
Participant is or was a director, officer, employee or agent of the Company
Group, or is or was serving at the request of the Company Group as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, whether asserted or claimed prior to, at or after the
date of the Participant’s termination of employment, to the fullest extent
permitted under applicable law, and the Company shall also advance fees and
expenses (including attorneys’ fees) as incurred by the Participant to the
fullest extent permitted under applicable law. In the event of a conflict
between the provisions of a Prior Indemnity Agreement and the provisions of this
Plan, the Participant may elect which provisions shall govern.

(b) For a period of six (6) years from and after the date of termination of
employment of a Participant who was an officer and/or director of the Company at
any time prior to such termination of employment, the Company shall maintain a
policy of directors’ and officers’ liability insurance for the benefit of such
Participant which provides him or her with coverage no less favorable than that
provided for the Company’s continuing officers and directors.

6. FEDERAL EXCISE TAX UNDER SECTION 4999 OF THE CODE

6.1 Excess Parachute Payment. In the event that any payment or benefit received
or to be received by the Participant pursuant to this Plan or otherwise
(collectively, the “Payments”) would subject the Participant to any excise tax
pursuant to Section 4999 of the Code (the “Excise Tax”) due to the
characterization of such Payments as an excess parachute payment under
Section 280G of the Code, then, notwithstanding the other provisions of this
Plan, the amount of such Payments will not exceed the amount which produces the
greatest after-tax benefit to the Participant.

6.2 Determination by Accountants. Upon the occurrence of any event (the “Event”)
that would give rise to any Payments pursuant to this Plan, the Company shall
promptly request a determination in writing to be made within thirty (30) days
of the date of the Event by independent public accountants (the “Accountants”)
selected by the Company and reasonably acceptable to the Participant of the
amount and type of such Payments which would produce the greatest after-tax
benefit to the Participant. For the purposes of such determination, the
Accountants may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make their required
determination. The Company shall bear all fees and expenses the Accountants may
reasonably charge in connection with their services contemplated by this
Section. In the event that the report of the Accountants is not received within
thirty (30) days

 

-10-



--------------------------------------------------------------------------------

following the Participant’s Termination Upon Change in Control, the Company
shall pay to the Participant the cash severance benefits required by Section 5.2
above (subject to any reduction necessary to produce the greatest after-tax
benefit to the Participant) within ten (10) days of the later of the date of the
Accountants’ report of their determination or the payment date determined in
accordance with Section 5.2(a) above.

7. CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS

7.1 Effect of Plan. The terms of this Plan, when accepted by a Participant
pursuant to an executed Participation Agreement, shall supersede all prior
arrangements, whether written or oral, and understandings regarding the subject
matter of this Plan and shall be the exclusive agreement for the determination
of any payments and benefits due to the Participant upon the events described in
Sections 4, 5 and 6.

7.2 Noncumulation of Benefits. Except as expressly provided in a written
agreement between a Participant and the Company entered into after the date of
such Participant’s Participation Agreement and which expressly disclaims this
Section 7.2 and is approved by the Board or the Committee, the total amount of
payments and benefits that may be received by the Participant as a result of the
events described in Sections 4, 5 and 6 pursuant to (a) the Plan, (b) any
agreement between the Participant and the Company or (c) any other plan,
practice or statutory obligation of the Company, shall not exceed the amount of
payments and benefits provided by this Plan upon such events (plus any payments
and benefits provided pursuant a Prior Indemnity Agreement or an agreement
evidencing an Equity Award, subject to such acceleration of vesting,
exercisability and settlement provided by Section 4 or Section 5.2(c) above, as
applicable), and the aggregate amounts payable under this Plan shall be reduced
to the extent of any excess (but not below zero).

8. EXCLUSIVE REMEDY

The payments and benefits provided by Section 5 and Section 6 (plus any payments
and benefits provided pursuant a Prior Indemnity Agreement or an agreement
evidencing an Equity Award, subject to such acceleration of vesting,
exercisability and settlement provided by Section 5.2(c) above), if applicable,
shall constitute the Participant’s sole and exclusive remedy for any alleged
injury or other damages arising out of the cessation of the employment
relationship between the Participant and the Company in the event of the
Participant’s Termination Upon a Change in Control. The Participant shall be
entitled to no other compensation, benefits, or other payments from the Company
as a result of any Termination Upon a Change in Control with respect to which
the payments and benefits described in Section 5 and Section 6 (plus any
payments and benefits provided pursuant a Prior Indemnity Agreement or an
agreement evidencing an Equity Award, subject to such acceleration of vesting,
exercisability and settlement provided by Section 5.2(c) above), if applicable,
have been provided to the Participant, except as expressly set forth in this
Plan or, subject to the provisions of Sections 7.2, in a duly executed
employment agreement between Company and the Participant.

 

-11-



--------------------------------------------------------------------------------

9. PROPRIETARY AND CONFIDENTIAL INFORMATION

The Participant agrees to continue to abide by the terms and conditions of the
confidentiality and/or proprietary rights agreement between the Participant and
the Company or any other member of the Company Group.

10. NONSOLICITATION

If the Company performs its obligations to deliver the payments and benefits set
forth in Section 5 and Section 6 (plus any payments and benefits provided
pursuant a Prior Indemnity Agreement or an agreement evidencing an Equity Award,
subject to such acceleration of vesting, exercisability and settlement provided
by Section 5.2(c) above), then, for a period of two (2) years following the
Participant’s Termination Upon a Change in Control, the Participant shall not,
directly or indirectly, recruit, solicit or invite the solicitation of any
employees of the Company to terminate their employment relationship with the
Company.

11. NO CONTRACT OF EMPLOYMENT

Neither the establishment of the Plan, nor any amendment thereto, nor the
payment of any benefits shall be construed as giving any person the right to be
retained by the Company, a Successor or any other member of the Company Group.
Except as otherwise established in an employment agreement between the Company
and a Participant, the employment relationship between the Participant and the
Company is an “at-will” relationship. Accordingly, either the Participant or the
Company may terminate the relationship at any time, with or without cause, and
with or without notice except as otherwise provided by Section 15. In addition,
nothing in this Plan shall in any manner obligate any Successor or other member
of the Company Group to offer employment to any Participant or to continue the
employment of any Participant which it does hire for any specific duration of
time.

12. CLAIMS FOR BENEFITS

12.1 ERISA Plan. This Plan is intended to be (a) an employee welfare plan as
defined in Section 3(1) of Employee Retirement Income Security Act of 1974
(“ERISA”) and (b) a “top-hat” plan maintained for the benefit of a select group
of management or highly compensated employees of the Company Group.

12.2 Application for Benefits. All applications for payments and/or benefits
under the Plan (“Benefits”) shall be submitted to the Company’s chief human
relations officer (the “Claims Administrator”), with a copy to the Company’s
General Counsel. Applications for Benefits must be in writing on forms
acceptable to the Claims Administrator and must be signed by the Participant or
beneficiary. The Claims Administrator reserves the right to require the
Participant or beneficiary to furnish such other proof of the Participant’s
expenses, including without limitation, receipts, canceled checks, bills, and
invoices as may be required by the Claims Administrator.

 

-12-



--------------------------------------------------------------------------------

12.3 Appeal of Denial of Claim.

(a) If a claimant’s claim for Benefits is denied, the Claims Administrator shall
provide notice to the claimant in writing of the denial within ninety (90) days
after its submission. The notice shall be written in a manner calculated to be
understood by the claimant and shall include:

(1) The specific reason or reasons for the denial;

(2) Specific references to the Plan provisions on which the denial is based;

(3) A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and

(4) An explanation of the Plan’s claims review procedures and a statement of
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination.

(b) If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension and the reason therefor shall
be furnished to the claimant before the end of the initial ninety (90) day
period. In no event shall such extension exceed ninety (90) days.

(c) If a claim for Benefits is denied, the claimant, at the claimant’s sole
expense, may appeal the denial to the Committee (the “Appeals Administrator”)
within sixty (60) days of the receipt of written notice of the denial. In
pursuing such appeal the applicant or his duly authorized representative:

(1) may request in writing that the Appeals Administrator review the denial;

(2) may review pertinent documents; and

(3) may submit issues and comments in writing.

(d) The decision on review shall be made within sixty (60) days of receipt of
the request for review, unless special circumstances require an extension of
time for processing, in which case a decision shall be rendered as soon as
possible, but not later than one hundred twenty (120) days after receipt of the
request for review. If such an extension of time is required, written notice of
the extension shall be furnished to the claimant before the end of the original
sixty (60) day period. The decision on review shall be made in writing, shall be
written in a manner calculated to be understood by the claimant, and, if the
decision on review is a denial of the claim for Benefits, shall include:

(1) The specific reason or reasons for the denial;

 

-13-



--------------------------------------------------------------------------------

(2) Specific references to the Plan provisions on which the denial is based;

(3) A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and

(4) An explanation of the Plan’s claims review procedures and a statement of
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination.

13. DISPUTE RESOLUTION

13.1 Disputes Subject to Arbitration. Any claim, dispute or controversy arising
out of this Plan, the interpretation, validity or enforceability of this Plan or
the alleged breach thereof shall be submitted by the parties to binding
arbitration by the American Arbitration Association or as otherwise required by
ERISA; provided, however, that (a) the arbitrator shall have no authority to
make any ruling or judgment that would confer any rights with respect to trade
secrets, confidential and proprietary information or other intellectual
property; and (b) this arbitration provision shall not preclude the parties from
seeking legal and equitable relief from any court having jurisdiction with
respect to any disputes or claims relating to or arising out of the misuse or
misappropriation of intellectual property. Judgment may be entered on the award
of the arbitrator in any court having jurisdiction.

13.2 Site of Arbitration. The site of the arbitration proceeding shall be in
Santa Clara, California or any other site mutually agreed to by the Company and
the Participant.

13.3 Costs and Expenses Borne by Company. All costs and expenses of arbitration,
including but not limited to reasonable attorneys’ fees and other costs
reasonably incurred by the Participant in connection with an arbitration in
accordance with this Section 12, shall be paid by the Company. Notwithstanding
the foregoing, if the Participant initiates the arbitration, and the arbitrator
finds that the Participant’s claims were totally without merit or frivolous,
then the Participant shall be responsible for the Participant’s own attorneys’
fees and costs.

14. SUCCESSORS AND ASSIGNS

14.1 Successors of the Company. The Company shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place. Failure of the Company to obtain such agreement shall be a material
breach of this Plan and shall entitle the Participant to resign for Good Reason
and to receive the benefits provided under this Plan in the event of Termination
Upon a Change in Control.

14.2 Acknowledgment by Company. If, after a Change in Control, the Company fails
to reasonably confirm that it has performed the obligation described in

 

-14-



--------------------------------------------------------------------------------

Section 14.1 within thirty (30) days after written notice from the Participant,
such failure shall be a material breach of this Plan and shall entitle the
Participant to resign for Good Reason and to receive the benefits provided under
this Plan in the event of Termination Upon a Change in Control.

14.3 Heirs and Representatives of Participant. This Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises, legatees or other beneficiaries. If the Participant should die while
any amount would still be payable to the Participant hereunder (other than
amounts which, by their terms, terminate upon the death of the Participant) if
the Participant had continued to live, then all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Participant’s
estate.

15. NOTICES

15.1 General. For purposes of this Plan, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States certified mail,
return receipt requested, or by overnight courier, postage prepaid, as follows:

(a) if to the Company:

Extreme Networks, Inc.

3585 Monroe Street

Santa Clara, CA 95051

Attention: President

(b) if to the Participant, at the home address which the Participant most
recently communicated to the Company in writing.

Either party may provide the other with notices of change of address, which
shall be effective upon receipt.

15.2 Notice of Termination. Any termination by the Company of the Participant’s
employment during the Change in Control Period or any resignation by the
Participant during the Change in Control Period shall be communicated by a
notice of termination or resignation to the other party hereto given in
accordance with Section 15.1. Such notice shall indicate the specific
termination provision in this Plan relied upon, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated, and shall specify the termination date.

16. TERMINATION AND AMENDMENT OF PLAN

The Plan and/or any Participation Agreement executed by a Participant may not be
terminated with respect to such Participant without the written consent of the
Participant and the approval of the Board or the Committee. The Plan and/or any
Participation Agreement executed by a Participant may be modified, amended or
superseded with respect to such

 

-15-



--------------------------------------------------------------------------------

Participant only by a supplemental written agreement between the Participant and
the Company approved by the Board or the Committee. Notwithstanding any other
provision of the Plan to the contrary, the Board or the Committee may, in its
sole and absolute discretion and without the consent of any Participant, amend
the Plan or any Participation Agreement, to take effect retroactively or
otherwise, as it deems necessary or advisable for the purpose of conforming the
Plan or such Participation Agreement to any present or future law relating to
plans of this or similar nature (including, but not limited to, Section 409A of
the Code), and to the administrative regulations and rulings promulgated
thereunder.

17. MISCELLANEOUS PROVISIONS

17.1 Unfunded Obligation. Any amounts payable to Participants pursuant to the
Plan are unfunded obligations. The Company shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Board or the Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of the Company.

17.2 No Duty to Mitigate; Obligations of Company. A Participant shall not be
required to mitigate the amount of any payment or benefit contemplated by this
Plan by seeking employment with a new employer or otherwise, nor shall any such
payment or benefit (except for benefits to the extent described in
Section 5.2(b)) be reduced by any compensation or benefits that the Participant
may receive from employment by another employer. Except as otherwise provided by
this Plan, the obligations of the Company to make payments to the Participant
and to make the arrangements provided for herein are absolute and unconditional
and may not be reduced by any circumstances, including without limitation any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Participant or any third party at any time.

17.3 No Representations. By executing a Participation Agreement, the Participant
acknowledges that in becoming a Participant in the Plan, the Participant is not
relying and has not relied on any promise, representation or statement made by
or on behalf of the Company which is not set forth in this Plan.

17.4 Waiver. No waiver by the Participant or the Company of any breach of, or of
any lack of compliance with, any condition or provision of this Plan by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

17.5 Choice of Law. The validity, interpretation, construction and performance
of this Plan shall be governed by the substantive laws of the State of
California, without regard to its conflict of law provisions.

 

-16-



--------------------------------------------------------------------------------

17.6 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

17.7 Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective. No right or interest of any Participant
under the Plan shall be liable for, or subject to, any obligation or liability
of such Participant.

17.8 Tax Withholding. All payments made pursuant to this Plan will be subject to
withholding of applicable income and employment taxes.

17.9 Consultation with Legal and Financial Advisors. By executing a
Participation Agreement, the Participant acknowledges that this Plan confers
significant legal rights, and may also involve the waiver of rights under other
agreements; that the Company has encouraged the Participant to consult with the
Participant’s personal legal and financial advisors; and that the Participant
has had adequate time to consult with the Participant’s advisors before
executing the Participation Agreement.

18. AGREEMENT

By executing a Participation Agreement, the Participant acknowledges that the
Participant has received a copy of this Plan and has read, understands and is
familiar with the terms and provisions of this Plan. This Plan shall constitute
an agreement between the Company and the Participant executing a Participation
Agreement.

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Plan was duly adopted by the Board on February 8, 2006.

 

 

 

-17-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

AGREEMENT TO PARTICIPATE IN THE

EXTREME NETWORKS, INC.

EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN



--------------------------------------------------------------------------------

AGREEMENT TO PARTICIPATE IN THE

EXTREME NETWORKS, INC.

EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN

As Adopted February 8, 2006

In consideration of the benefits provided by the Extreme Networks, Inc.
Executive Change in Control Severance Plan (the “Plan”), the undersigned
employee of Extreme Networks, Inc. (the “Company”) and the Company agree that,
as of the date written below, the undersigned shall become a Participant in the
Plan and shall be fully bound by and subject to all of its provisions. All
references to a “Participant” in the Plan shall be deemed to refer to the
undersigned.

[The undersigned is a “Vice President” but not an “Executive Officer” (as such
terms are defined by the Plan) as of the date of this Agreement. If the
undersigned remains a Vice President but not an Executive Officer, for the
purpose of determining any severance payments or benefits to which the
undersigned may become entitled under the Plan, then the “Benefit Period”
applicable to the undersigned under the Plan shall be a period of 6 months.]

The undersigned employee acknowledges that the Plan confers significant legal
rights and may also constitute a waiver of rights under other agreements with
the Company; that the Company has encouraged the undersigned to consult with the
undersigned’s personal legal and financial advisors; and that the undersigned
has had adequate time to consult with the undersigned’s advisors before
executing this agreement.

The undersigned employee acknowledges that he or she has received a copy of the
Plan and has read, understands and is familiar with the terms and provisions of
the Plan. The undersigned employee further acknowledges that, except as
otherwise established in an employment agreement between the Company and the
undersigned, the employment relationship between the undersigned and the Company
is an “at-will” relationship.

Executed on                         .

 

PARTICIPANT   EXTREME NETWORKS, INC.

 

  By:  

 

Signature    

 

  Title:  

 

Name Printed    

 

Address

   

 

   



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

GENERAL RELEASE OF CLAIMS

[Age 40 and over]



--------------------------------------------------------------------------------

GENERAL RELEASE OF CLAIMS

[Age 40 and over]

This Agreement is by and between [Employee Name] (“Employee”) and [Extreme
Networks, Inc. or successor that agrees to assume the Executive Change in
Control Severance Plan following a Change in Control] (the “Company”). This
Agreement will become effective on the eighth (8th) day after it is signed by
Employee (the “Effective Date”), provided that the Company has signed this
Agreement and Employee has not revoked this Agreement (by written notice to
[Company Contact Name] at the Company) prior to that date.

RECITALS

A. Employee was employed by the Company as of                     ,         .

B. Employee and the Company entered into an Agreement to Participate in the
Extreme Networks, Inc. Executive Change in Control Severance Plan (such
agreement and plan being referred to herein as the “Plan”) effective as of
                    ,          wherein Employee is entitled to receive certain
benefits in the event of a Termination Upon a Change in Control (as defined by
the Plan), provided Employee signs and does not revoke a Release (as defined by
the Plan).

C. A Change in Control (as defined by the Plan) has occurred as a result of
[briefly describe change in control]

D. Employee’s employment is being terminated as a result of a Termination Upon a
Change in Control. Employee’s last day of work and termination are effective as
of                     ,         . Employee desires to receive the payments and
benefits provided by the Plan by executing this Release.

NOW, THEREFORE, the parties agree as follows:

1. Commencing on the Effective Date, the Company shall provide Employee with the
applicable payments and benefits set forth in the Plan in accordance with the
terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.

2. Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Effective Date, including, but not limited to, any
claims of breach of written contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress, or national origin,



--------------------------------------------------------------------------------

race, age, sex, sexual orientation, disability or other discrimination or
harassment under the Civil Rights Act of 1964, the Age Discrimination In
Employment Act of 1967, the Americans with Disabilities Act, the Fair Employment
and Housing Act or any other applicable law. Notwithstanding the foregoing, this
release shall not apply to any right of the Employee pursuant to Section 5.4 of
the Plan or pursuant to a Prior Indemnity Agreement (as such term is defined by
the Plan).

3. Employee acknowledges that he or she has read Section 1542 of the Civil Code
of the State of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.

4. Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, (iii) any Prior Indemnity Agreement (as
such term is defined by the Plan) to which Employee is a party, and (iv) any
stock option, stock grant, stock purchase or other equity award agreements
between the Company and Employee.

5. This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.

6. The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to the provisions
of Section 12 and Section 13 of the Plan.

7. The parties agree that any and all disputes that (i) do not arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement, the
interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of binding arbitration
before a sole arbitrator of the American Arbitration Association in Santa Clara,
California. Judgment on the award may be entered in any court having
jurisdiction. The prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in any action brought to resolve
any such dispute.

8. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether

 

-2-



--------------------------------------------------------------------------------

written or oral, with the exception of any agreements described in paragraph 4
of this Agreement. This Agreement may not be modified or amended except by a
document signed by an authorized officer of the Company and Employee. If any
provision of this Agreement is deemed invalid, illegal or unenforceable, such
provision shall be modified so as to make it valid, legal and enforceable, and
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected.

EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO 45 DAYS TO CONSIDER THIS
AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER
EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY
PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND
BENEFITS DESCRIBED IN PARAGRAPH 1.

 

Dated:  

 

 

 

    [Employee Name]     [Company] Dated:  

 

  By:  

 

 

-3-



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

GENERAL RELEASE OF CLAIMS

[Under age 40]



--------------------------------------------------------------------------------

GENERAL RELEASE OF CLAIMS

[Under age 40]

This Agreement is by and between [Employee Name] (“Employee”) and [Extreme
Networks, Inc. or successor that agrees to assume the Executive Change in
Control Severance Plan following a Change in Control] (the “Company”). This
Agreement is effective on the day it is signed by Employee (the “Effective
Date”).

RECITALS

A. Employee was employed by the Company as of                     ,         .

B. Employee and the Company entered into an Agreement to Participate in the
Extreme Networks, Inc. Executive Change in Control Severance Plan (such
agreement and plan being referred to herein as the “Plan”) effective as of
                    ,          wherein Employee is entitled to receive certain
benefits in the event of a Termination Upon a Change in Control (as defined by
the Plan), provided Employee signs a Release (as defined by the Plan).

C. A Change in Control (as defined by the Plan) has occurred as a result of
[briefly describe change in control]

D. Employee’s employment is being terminated as a result of a Termination Upon a
Change in Control. Employee’s last day of work and termination are effective as
of                     ,          (the “Termination Date”). Employee desires to
receive the payments and benefits provided by the Plan by executing this
Release.

NOW, THEREFORE, the parties agree as follows:

1. Commencing on the Effective Date, the Company shall provide Employee with the
applicable payments and benefits set forth in the Plan in accordance with the
terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.

2. Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Termination Date, including, but not limited to,
any claims of breach of written contract, wrongful termination, retaliation,
fraud, defamation, infliction of emotional distress, or national origin, race,
age, sex, sexual orientation, disability or other discrimination or harassment
under the Civil Rights Act of 1964, the Age Discrimination In Employment Act of
1967, the Americans with Disabilities Act, the Fair Employment and Housing Act
or any other applicable



--------------------------------------------------------------------------------

law. Notwithstanding the foregoing, this release shall not apply to any right of
the Employee pursuant to Sections 5.4 of the Plan or pursuant to a Prior
Indemnity Agreement (as such terms are defined by the Plan).

3. Employee acknowledges that he or she has read Section 1542 of the Civil Code
of the State of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.

4. Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and his obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, (iii) any Prior Indemnity Agreement (as
such term is defined by the Plan) to which Employee is a party, and (iv) any
stock option, stock grant, stock purchase or other equity award agreements
between the Company and Employee.

5. This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.

6. The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to the provisions
of Section 12 and Section 13 of the Plan.

7. The parties agree that any and all disputes that (i) do not arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement, the
interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of binding arbitration
before a sole arbitrator of the American Arbitration Association in Santa Clara,
California. Judgment on the award may be entered in any court having
jurisdiction. The prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in any action brought to resolve
any such dispute.

8. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is

 

-2-



--------------------------------------------------------------------------------

deemed invalid, illegal or unenforceable, such provision shall be modified so as
to make it valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected.

EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
ACKNOWLEDGES THAT EMPLOEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN
PARAGRAPH 1.

 

Dated:  

 

 

 

    [Employee Name]     [Company] Dated:  

 

  By:  

 

 

-3-